Name: Commission Implementing Regulation (EU) 2017/80 of 16 January 2017 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Asia and Oceania
 Date Published: nan

 17.1.2017 EN Official Journal of the European Union L 12/86 COMMISSION IMPLEMENTING REGULATION (EU) 2017/80 of 16 January 2017 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (1), and in particular Article 13(1)(d) thereof, Whereas: (1) Annex IV to Regulation (EC) No 329/2007 lists persons, entities and bodies who, having been designated by the Sanctions Committee or the United Nations Security Council (UNSC) and are covered by the freezing of funds and economic resources under that Regulation. (2) On 17 December 2016, the Security Council Committee established pursuant to resolution 1718 (2006) decided that five vessels specified in Annex III to resolution 2270 (2016) pursuant to paragraph 23 of the same resolution, are not economic resources controlled or operated by Ocean Maritime Management and therefore not subject to the asset freeze imposed in paragraph 8(d) of resolution 1718 (2006). (3) Annex IV to Regulation (EC) No 329/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 329/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 2017. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 88, 29.3.2007, p. 1. ANNEX In Annex IV to Regulation (EC) No 329/2007 the following entry under the heading Legal persons, entities and bodies: Ocean Maritime Management Company, Limited (OMM) (aka OMM). Address: (a) Donghung Dong, Central District, PO Box 120, Pyongyang, DPRK; (b) Dongheung-dong Changgwang Street, Chung-Ku, PO Box 125, Pyongyang, DPRK. Other Information: (a) International Maritime Organization (IMO) Number: 1790183; (b) Ocean Maritime Management Company, Limited played a key role in arranging the shipment of concealed cargo of arms and related material from Cuba to the DPRK in July 2013. As such, Ocean Maritime Management Company, Limited contributed to activities prohibited by the resolutions, namely the arms embargo imposed by resolution 1718 (2006), as modified by resolution 1874 (2009), and contributed to the evasion of the measures imposed by these resolutions, (c) Ocean Maritime Management Company, Limited is the operator/manager of the following vessels with IMO Number: (a) Chol Ryong (Ryong Gun Bong) 8606173, (b) Chong Bong (Greenlight) (Blue Nouvelle) 8909575, (c) Chong Rim 2 8916293, (d) Dawnlight 9110236, (e) Ever Bright 88 (J Star) 8914934, (f) Gold Star 3 (benevolence 2) 8405402, (g) Hoe Ryong 9041552, (h) Hu Chang (O Un Chong Nyon) 8330815, (i) Hui Chon (Hwang Gum San 2) 8405270, (j) Ji Hye San (Hyok Sin 2) 8018900, (k) Kang Gye (Pi Ryu Gang) 8829593, (l) Mi Rim 8713471, (m) Mi Rim 2 9361407, (n) Rang (Po Thong Gang) 8829555, (o) Orion Star (Richocean) 9333589, (p) Ra Nam 2 8625545, (q) Ra Nam 3 9314650, (r) Ryo Myong 8987333, (s) Ryong Rim (Jon Jin 2) 8018912, (t) Se Pho (Rak Won 2) 8819017, (u) Songjin (Jang Ja San Chong Nyon Ho) 8133530, (v) South Hill 2 8412467, (w) South Hill 5 9138680, (x) Tan Chon (Ryon Gang 2) 7640378, (y) Thae Pyong San (Petrel 1) 9009085, (z) Tong Hung San (Chong Chon Gang) 7937317, (aa) Tong Hung 8661575. Date of designation: 28.7.2014 is replaced by the following: Ocean Maritime Management Company, Limited (OMM) (aka OMM). Address: (a) Donghung Dong, Central District, PO Box 120, Pyongyang, DPRK; (b) Dongheung-dong Changgwang Street, Chung-Ku, PO Box 125, Pyongyang, DPRK. Other Information: (a) International Maritime Organization (IMO) Number: 1790183; (b) Ocean Maritime Management Company, Limited played a key role in arranging the shipment of concealed cargo of arms and related material from Cuba to the DPRK in July 2013. As such, Ocean Maritime Management Company, Limited contributed to activities prohibited by the resolutions, namely the arms embargo imposed by resolution 1718 (2006), as modified by resolution 1874 (2009), and contributed to the evasion of the measures imposed by these resolutions, (c) Ocean Maritime Management Company, Limited is the operator/manager of the following vessels with IMO Number: (a) Chol Ryong (Ryong Gun Bong) 8606173, (b) Chong Bong (Greenlight) (Blue Nouvelle) 8909575, (c) Chong Rim 2 8916293, (d) Hoe Ryong 9041552, (e) Hu Chang (O Un Chong Nyon) 8330815, (f) Hui Chon (Hwang Gum San 2) 8405270, (g) Ji Hye San (Hyok Sin 2) 8018900, (h) Kang Gye (Pi Ryu Gang) 8829593, (i) Mi Rim 8713471, (j) Mi Rim 2 9361407, (k) Rang (Po Thong Gang) 8829555, (l) Ra Nam 2 8625545, (m) Ra Nam 3 9314650, (n) Ryo Myong 8987333, (o) Ryong Rim (Jon Jin 2) 8018912, (p) Se Pho (Rak Won 2) 8819017, (q) Songjin (Jang Ja San Chong Nyon Ho) 8133530, (r) South Hill 2 8412467, (s) Tan Chon (Ryon Gang 2) 7640378, (t) Thae Pyong San (Petrel 1) 9009085, (u) Tong Hung San (Chong Chon Gang) 7937317, (v) Tong Hung 8661575. Date of designation: 28.7.2014.